El Juez Asociado Señor Negrón García
emitió la opinión del Tribunal.
*685I — H
El 24 de noviembre de 1986, el Estado Libre Asociado de Puerto Rico solicitó judicialmente la incautación de una parcela de 1.126 cuerdas y la expropiación de un edificio multipisos destinado al arrendamiento de oficinas. Para esa fecha, el edificio estaba ocupado por la Puerto Rico Telephone Company y el Chase Manhattan Bank. Como justa compensación, consignó $6,000,000 en el Tribunal Superior, Sala de San Juan, conforme a la tasación realizada por los peritos de la Puerto Rico Telephone Company.
Luego de varios incidentes procesales, el Estado en-mendó y aumentó esa cuantía a $6,447,000. El 2 de diciem-bre de 1986, el tribunal (Hon. Carlos Polo, Juez) decretó la expropiación y que el título de esas propiedades quedaba investido en el Estado. En ese dictamen señaló que la cuantía de justa compensación estaba sujeta al resultado de la prueba que había de presentarse.
En una vista previa al efecto, el 15 de jimio de 1990 dicho foro emitió una sentencia y concluyó que la justa compensación ascendía a $7,094,570.20. Impuso al Estado la obligación de pagar $647,570.20, que era la diferencia entre el valor real del inmueble expropiado y la cantidad de $7,094,570.20 consignada, más los intereses al seis por ciento (6%) anual a tenor con el Art. 4 de la Ley de Expro-piación Forzosa, Ley de 12 de marzo de 1903, según enmen-dada, 32 L.P.R.A. see. 2905 et seq.
No conforme, a solicitud de Rexco Industries, Inc., acor-damos revisar(1) el señalamiento de que el tribunal erró al *686no imponer intereses en virtud de la Regla 44.3 de Proce-dimiento Civil, 32 L.P.R.A. Ap. Ill,(2) y que esa negativa representa una incautación no compensada.
HH hH
El Art. II, Sec. 9 de nuestra Constitución, L.P.R.A., Tomo 1, ed. 1982, pág. 296, dispone que “[n]o se tomará o perjudicará la propiedad privada para uso público a no ser mediante el pago de una justa compensación y de acuerdo con la forma provista por ley”. Como parte integral de la justa compensación a concederse, la Ley de Expropiación Forzosa ordena el pago de “intereses al tipo anual de seis (6) por ciento sobre la cantidad finalmente concedida como valor de la propiedad a contar desde la fecha de la adquisición, y desde dicha fecha hasta la fecha *687del pago”. 32 L.P.R.A. sec. 2907. Ese límite en la tasa de interés anual es el que Rexco Industries Inc. cuestiona hoy.
Inicialmente, este tipo de legislación no proveía para el pago de interés por esa diferencia. La Ley Núm. 2 de 1ro de abril de 1941 (32 L.RR.A. sees. 2905 y 2907) lo incluyó por la tardanza del Estado en compensar en su totalidad. En lo pertinente, disponía:
... dicha compensación deberá determinarse y adjudicarse en dicho procedimiento, y decretarse por la sentencia que recaiga en el mismo, debiendo la sentencia incluir, como parte de la justa compensación concedida, intereses al tipo anual de seis (6) por ciento sobre la cantidad finalmente concedida como valor de la propiedad a contar desde la fecha de la adquisición, y desde dicha fecha hasta la fecha del pago; pero los intereses no debe-rán concederse sobre aquella parte de dicha cantidad que haya sido depositada y pagada en [la corte]. (Enfasis suplido.) 32 L.P.R.A. see. 2907.
Actualmente la Ley de Expropiación Forzosa visualiza el mismo tipo. 32 L.P.R.A. sec. 2908.
El trasfondo de la legislación federal que implantaba en Estados Unidos el mandato constitucional sobre la expro-piación forzosa —Declaration of Taking Act, 40 U.S.C. sec. 258(a)— en su origen, tenía un lenguaje sustancialmente igual al de las Secs. 5(a) y 5(b) de nuestra ley incluso el interés al seis por ciento (6%).
Sin embargo, en época reciente los tribunales federales resolvieron que dicha tasa tenía que ser razonable; con el tiempo decidieron que era un mínimo. Kirby Forest Industries, Inc. v. United States, 467 U.S. 1 (1984); United States v. 125.2 Acres of Land, 732 F.2d 239, 244-245 (1er Cir. 1984); Washington Metro. Area T.A. v. One Parcel of Land, 706 F.2d 1312, 1322 (4to Cir. 1983); U.S. v. 329.73 Acres, Grenada and Yalobusha Ctys., 704 F.2d 800 (5to Cir. 1983); United States v. 50 Acres of Land, 706 F.2d 1356, 1364 (5to Cir. 1983); Antoine v. United States, 710 F.2d 477, 480 (8vo Cir. 1983); United States v. 2,175.86 Acres of Land, Etc., 696 F.2d 351, 354 (5to Cir. 1983); United States v. 429.59 *688Acres of Land, 612 F.2d 459 (9no Cir. 1980); Miller v. United States, 620 F.2d 812 (Ct. Cl. 1980); Georgia-Pacific Corp. v. United States, 640 F.2d 328 (Ct. Cl. 1980); Phelps v. United States, 274 U.S. 341, 344 (1927); Seaboard Air Line Ry. v. U.S., 261 U.S. 299, 304 (1922); United States v. 319.46 Acres of Land More or Less, 508 F. Supp. 288, 290 (W.D.Okl. 1981); United States v. Blankinship, 543 F.2d 1272, 1275 (9no Cir. 1976).
Como resultado, el 27 de septiembre de 1986, el Congreso derogó la tasa del seis por ciento (6%) dispuesta en el Declaration of Taking Act, Pub.L. No. 99656.(3) A1 contrario, nuestra Asamblea Legislativa no ha modificado aún ese tipo.
HH H-1 WH
De entrada, reiteramos la norma de un siglo de vigencia en cuanto a que la determinación de la justa compensación es esencialmente un ejercicio judicial. El Tribunal Supremo federal resolvió:
[La justa compensación] es una controversia judicial y no legislativa. La legislatura puede determinar qué propiedad pri-vada se necesita para propósitos públicos —ésta es una contro-versia de carácter político y legislativo; pero cuando se ha orde-nado la expropiación, entonces la controversia sobre la compensación es judicial. ... La constitución ha declarado que se tiene que pagar justa compensación y que su determinación *689es lina cuestión que le compete a los tribunales. (Traducción nuestra.) Monongahela Navigat’n Co. v. United States, 148 U.S. 312, 327 (1893); U.S. v. 50.50 Acres of Land, 931 F.2d 1349 (9no Cir. 1991).
Con esta perspectiva en mente, la jurisprudencia federal recalca el principio equitativo de que la compensación por una propiedad expropiada es aquella “que ponga al dueño en una posición pecuniaria tan buena a la que estaría si la propiedad no se hubiese expropiado”. (Traducción nuestra.) Seaboard Air Line Ry. v. United States, supra, pág. 304. El pago de intereses es una parte integral de la justa compensación al amparo del mandato constitucional de justa compensación. United States v. 125.2 Acres of Land, supra; Antoine v. United States, supra; Washington Metro Area T.A. v. One Parcel of Land, supra; United States v. 319.46 Acres of Land, supra; United States v. Blankinship, supra; Catlin v. United States, 324 U.S. 229, 240 (1945); Burns v. United States, 274 U.S. 328 (1926).
Como la economía no es estática, cuando la tasa preva-leciente en el mercado sobrepasa este límite legal del seis por ciento (6%), se menoscaba la compensación pagada al dueño. Por otro lado, si la tasa del mercado es menor a la legal, se le impone al Estado satisfacer una suma mayor a la que, constitucionalmente, tiene que pagar. Ambas situa-ciones reflejan graves incongruencias entre la ley y la Constitución. No encontramos argumentos de peso que jus-tifiquen al Estado compensar una cantidad mayor o menor a la que el dueño sería acreedor si se hubiese pagado la totalidad de la justa compensación al iniciarse los procedi-mientos judiciales.
Frente a esta realidad, el Estado nos argumenta que la Ley de Expropiación Forzosa es especial y sus disposiciones deben prevalecer sobre cualquier otro precepto de ley general como lo es la Regla 44.3 de Procedimiento Civil, supra. Aunque en principio coincidimos con ese enfoque, cuando existen deficiencias en la ley especial, núes-*690tro deber es acudir a las disposiciones de ley general para subsanarlas. Art. 12 del Código Civil, 31 L.P.R.A. sec. 12. Con ese objetivo en mente, es ineludible concluir que la tasa de seis por ciento (6%) en nuestra Ley de Expropia-ción Forzosa tiene que interpretarse en conjunto con otras disposiciones in pari materia de carácter general.
IV
Al respecto, para fines adjudicativos la Regla 44.3 de Procedimiento Civil, supra, en cuanto incorpora el Reglamento Núm. 78-1 de la Oficina del Comisionado de Instituciones Financieras sobre intereses sobre sentencias finales y firmes, es crucial. Dicho reglamento visualiza los intereses a base de las “fluctuaciones en el mercado” local, fenómeno dinámico que por experiencia prima facie se apuntala en criterios razonables.
En consecuencia, hasta tanto la Asamblea Legislativa enmiende la ley de acuerdo con estos pronunciamientos, resolvemos que la diferencia entre la cantidad que se determine finalmente como justa compensación en una ex-propiación y la que consignó inicialmente el Estado, hay que sumárseles los intereses que surjan del aludido Reglamento 78-1 de la Oficina del Comisionado de Instituciones Financieras.(4) Así cumplimos el mandato constitucional de *691justa compensación consagrado en el Art. II, Sec. 9 de nuestra Constitución, supra.(5) Arenas Procesadas, Inc. v. E.L.A., 132 D.P.R. 593 (1993); Culebra Enterprises Corp. v. E.L.A., 127 D.P.R. 943 (1991); E.L.A. v. Registrador, 111 D.P.R. 117 (1981); E.L.A. v. Rosso, 95 D.P.R. 501, 536 (1967); M. Mercado e Hijos v. Tribl. Superior, 85 D.P.R. 370, 375-376 (1962).
Finalmente, esta decisión y el Reglamento 78-1, supra, aplicarán a todo caso de expropiación en trámite ante los tribunales y en el cual aún no haya recaído sentencia final y firme. Así seguimos el mismo enfoque doctrinario ex-puesto en Riley v. Rodríguez de Pacheco, 119 D.P.R. 762 (1987), y Monrozeau v. Srio. de Justicia, 121 D.P.R. 885, 889 (1988), en torno al historial legislativo de la enmienda a la Regla 44.3 de Procedimiento Civil, supra, que aplicó el Reglamento 78-1, supra, a las sentencias dictadas no finales ni firmes.

Se dictará la correspondiente sentencia.

El Juez Asociado Señor Rebollo López emitió una opi-nión disidente, a la cual se unió el Juez Asociado Señor Hernández Denton.

 En su revisión planteó tres (3) señalamientos adicionales, a saber:
“A. Erró el Tribunal al valorar en $7,094,570.20 la propiedad expropiada sin expresar fundamento de hecho alguno, siendo suma tan precisa, contraria a la pre-ponderancia de la prueba presentada. Tres de los cuatro peritos (dos de ellos de la propia Puerto Rico Telephone Company), testificaron contrario a esta suma. Todos ellos testificando un valor de sobre $9,000,000.00 para la propiedad expropiada.
“B. Erró el Tribunal al no conceder costas y gastos a pesar de Orden de una compensación de $647,570.20 mayor que la consignada.
*686“D. Erró el Tribunal al no compensar a la parte con interés por daños tortice-ros causados por la parte expropiante ascendentes a $200,000.00.” Escrito en cum-plimiento de orden, pág. 3.
Nuestra resolución aclaró que la expedición del auto era únicamente para eva-luar el señalamiento de los intereses. En reconsideración —Resolución de 27 de marzo de 1992— así lo reiteramos; ahora lo reafirmamos.


 Dispone:
“(a) Se incluirán intereses al tipo que fije por reglamento la Junta Financiera de la Oficina del Comisionado de Instituciones Financieras y que esté en vigor al momento de dictarse la sentencia, en toda sentencia que ordena el pago de dinero, a computarse sobre la cuantía de la sentencia desde la fecha en que se dictó la senten-cia y hasta que ésta sea satisfecha incluyendo costas y honorarios de abogado. El tipo de interés se hará constar en la sentencia.
“La Junta fijará y revisará periódicamente la tasa de interés por sentencia tomando en consideración el movimiento en el mercado y con el objetivo de desalen-tar la radicación de demandas frívolas, evitar la posposición irrazonable en el cum-plimiento de las obligaciones existentes y estimular el pago de las sentencias en el menor tiempo posible.
“(b) El tribunal también impondrá a la parte que haya procedido con temeridad el pago de interés al tipo que haya fijado la Junta en virtud del inciso (a) de esta sección y que esté en vigor al momento de dictarse la sentencia desde que haya surgido la causa de acción en todo caso de cobro de dinero y desdé la radicación de la demanda, en caso de daños y perjuicios, y hasta la fecha en que se dicte sentencia a computarse sobre la cuantía de la sentencia, excepto cuando la parte demandada sea el Estado Libre Asociado de Puerto Rico, sus municipios, agencias, instrumentalida-des o funcionarios en su carácter oficial. El tipo de interés se hará constar en la sentencia.” 32 L.P.R.A. Ap. III.


 Del historial congresional surge:
“Actualmente, la tasa de interés aplicable a las expropiaciones de propiedad inmueble es establecido por ley en seis por ciento. Los tribunales generalmente han considerado esa tasa del 6 por ciento como un mínimo, y usualmente aplican una tasa de interés mayor (basada en las tasas del mercado). Esta ley establecería explícita-mente este uso de las tasas del mercado y haría su aplicación uniforme y consistente, entre los tribunales. Además, dominaría el que se tratara la tasa de interés como una controversia de hechos a determinarse por los tribunales.” (Traducción nuestra y énfasis suplido.) U.S. Code Congressional and Administratives News, 99th Congress, 2d Sess., T. 6, pág. 6205.
Posteriormente, el Congreso dispuso que la tasa de interés a pagarse se deter-minaría utilizando una fórmula que incluye bonos federales vencederos a un (1) año. 40 U.S.C. Sec. 258e-l.


 Oficina del Comisionado de Instituciones Financieras Intereses Sobre Sentencias
[[Image here]]


 Consistentemente hemos reconocido “los últimos desarrollos en la jurispru-dencia del Tribunal Supremo federal que establece el contenido mínimo de las ga-rantías constitucionales en situaciones análogas”. Arenas Procesadas, Inc. v. E.L.A., 132 D.P.R. 593, 602 (1993).
Aunque la Quinta Enmienda no aplica directamente a los estados —Barron v. Baltimore, 32 U.S. 242 (1833)— desde finales del siglo pasado el Tribunal Supremo federal resolvió que el debido proceso de ley de la Decimocuarta Enmienda prohíbe que éstos expropien propiedades privadas sin el pago de una compensación justa. Chicago, Burlington & c. R’D v. Chicago, 166 U.S. 226, 241 (1897); Missouri Pacific Railway v. Nebraska, 164 U.S. 403, 417 (1896).